DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-15, 17-24 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to video data compression over a neural network.
With regards to claim 1, Ikai (US 2021/0150767) discloses an apparatus for processing video data (paragraph 122, fig.4), comprising: 
a memory (paragraph 300); and 
a processor coupled to the memory and configured (paragraph 300) to: 
generate, using a first convolutional layer of an encoder sub-network of a neural network system (paragraph 142), output values associated with a luminance channel of a frame (paragraph 146); 
generate, using a second convolutional layer of the encoder sub-network (paragraph 142), output values associated with at least one chrominance channel of the frame (paragraph 146); 
generate a combined representation of the frame by combining the output values associated with the luminance channel of the frame and the output values associated with the at least one chrominance channel of the frame (paragraph 144);
generate encoded video data based on the combined representation of the frame (paragraph 122).
The prior art, either singularly or in combination, does not disclose the limitation “…generate, using a first convolutional layer of an encoder sub-network of a neural network system, output values associated with a luminance channel of a frame, wherein the first convolutional layer of the encoder sub-network is configured to subsample the luminance channel of the frame to a resolution matching a resolution of at least one chrominance channel of the frame” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 10, Ikai (US 2021/0150767) discloses a method of processing video data (paragraph 122), the method comprising: 
generating, by a first convolutional layer of an encoder sub-network of a neural network system (paragraph 142), output values associated with a luminance channel of a frame (paragraph 146); 
generating, by a second convolutional layer of the encoder sub-network (paragraph 142), output values associated with at least one chrominance channel of the frame (paragraph 146); 
generating a combined representation of the frame by combining the output values associated with the luminance channel of the frame and the output values associated with the at least one chrominance channel of the frame (paragraph 144); and 
generating encoded video data based on the combined representation of the frame (paragraph 122).   
The prior art, either singularly or in combination, does not disclose the limitation “…generating, by a first convolutional layer of an encoder sub-network of a neural network system, output values associated with a luminance channel of a frame, wherein the first convolutional layer of the encoder sub-network is configured to subsample the luminance channel of the frame to a resolution matching a resolution of at least one chrominance channel of the frame” of claim 10.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 10.
With regards to claim 14, Ikai (US 2021/0150767) discloses an apparatus for processing video data (paragraph 99), comprising: 
a memory (paragraph 300); and 
a processor coupled to the memory and configured (paragraph 300) to: 
obtain an encoded frame (paragraph 101); 
generate, using a first convolutional layer of a decoder sub-network of a neural network system (paragraph 142), reconstructed output values associated with a luminance channel of the encoded frame (paragraph 146); 
generate, using a second convolutional layer of the decoder sub-network (paragraph 142), reconstructed output values associated with at least one chrominance channel of the encoded frame (paragraph 146); and 
generate an output frame including the reconstructed output values associated with the luminance channel and the reconstructed output values associated with the at least one chrominance channel (paragraph 144).  
The prior art, either singularly or in combination, does not disclose the limitation “…generate, using a first convolutional layer of a decoder sub-network of a neural network system, reconstructed output values associated with a luminance channel of the encoded frame, wherein the first convolutional layer of the decoder sub-network is configured to upsample the luminance channel to a resolution matching a resolution of at least one chrominance channel of the encoded frame” of claim 14.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 14.
With regards to claim 23, Ikai (US 2021/0150767) discloses a method of processing video data (paragraph 99), the method comprising: 
obtaining an encoded frame (paragraph 101); 
generating, by a first convolutional layer of a decoder sub-network of a neural network system (paragraph 142), reconstructed output values associated with a luminance channel of the encoded frame (paragraph 146); 
generating, by a second convolutional layer of the decoder sub-network (paragraph 142), reconstructed output values associated with at least one chrominance channel of the encoded frame (paragraph 146); and 
generating an output frame including the reconstructed output values associated with the luminance channel and the reconstructed output values associated with the at least one chrominance channel (paragraph 144).
The prior art, either singularly or in combination, does not disclose the limitation “…generating, by a first convolutional layer of a decoder sub-network of a neural network system, reconstructed output values associated with a luminance channel of the encoded frame, wherein the first convolutional layer of the decoder sub-network is configured to upsample the luminance channel to a resolution matching a resolution of at least one chrominance channel of the encoded frame” of claim 23.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488